Case: 21-1746   Document: 28     Page: 1   Filed: 04/11/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            WILLIAM KOOPMANN, ET AL.,
                     Plaintiffs

                WILLIAM ROYALL, JR.,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-1746
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:09-cv-00333-TMD, Judge Thompson M. Dietz.
                  ______________________

                 Decided: April 11, 2022
                 ______________________

    WILLIAM ROYALL, JR., Petaluma, CA, pro se.

     JANET A. BRADLEY, Tax Division, United States Depart-
 ment of Justice, Washington, DC, for defendant-appellee.
 Also represented by ARTHUR THOMAS CATTERALL, DAVID A.
 HUBBERT.
                  ______________________
Case: 21-1746     Document: 28     Page: 2    Filed: 04/11/2022




 2                                            KOOPMANN    v. US



     Before LOURIE, REYNA, and CHEN, Circuit Judges.
     PER CURIAM.
     Appellant William Royall, Jr. appeals from the decision
 of the United States Court of Federal Claims (“the Claims
 Court”) dismissing his claims for failure to prosecute under
 Rule 41(b) of the Rules of the United States Court of Fed-
 eral Claims (“RCFC”). Koopmann v. United States, 151
 Fed. Cl. 336 (2020) (“Rule 41(b) Decision”); see also
 Koopmann v. United States, 151 Fed. Cl. 805, 807 (2021)
 (“Rule 54(b) Decision”); S. Appx. 1 (Judgment). For the rea-
 sons explained below, we affirm.
                        BACKGROUND
     On May 26, 2009, William Koopmann, a retired United
 Airlines pilot, filed a lawsuit in the Claims Court against
 the United States seeking a refund of Federal Insurance
 Contributions Act (“FICA”) taxes paid relating to retire-
 ment benefits. Koopmann’s complaint began by listing doz-
 ens of plaintiffs, all of whom were described as “retired
 career employees of United Airlines that belong to an
 online fraternal group, Retired United Pilots (RETUP), an
 online Message Board organization.” See Koopmann v.
 United States, No. 09-333 (Fed. Cl. May 26, 2009), Com-
 plaint (ECF No. 1). Although the complaint listed other
 plaintiffs, however, Koopmann was the only plaintiff who
 signed it. It is undisputed that Koopmann is not licensed
 to practice law and was not authorized to represent or act
 on behalf of any of the other plaintiffs in the action.
     On July 27, 2009, the government moved for a more
 definite statement and requested that the court strike all
 purported plaintiffs other than Koopmann. In response to
 that motion, Koopmann obtained and submitted what he
 styled “Plaintiff Information” sheets from many of the
 plaintiffs. See S. Appx. 5; see also, e.g., S. Appx. 117. Each
 Plaintiff Information sheet contained basic contact infor-
 mation for the plaintiff, including address, email address,
Case: 21-1746       Document: 28   Page: 3    Filed: 04/11/2022




 KOOPMANN   v. US                                           3



 and phone number. See, e.g., S. Appx. 117. Each Plaintiff
 Information sheet also included certain limited infor-
 mation relevant to the specific plaintiff’s refund claim, in-
 cluding the tax year for which the FICA tax claim was filed,
 the date and place the refund claim was filed, the amount
 claimed, and the IRS claim number. Id. The Plaintiff In-
 formation sheet concluded with the plaintiff’s signature,
 immediately below the statement: “I have read the Com-
 plaint, Motions and Answers and those are my allega-
 tions.” Id.
    Royall was one of the listed plaintiffs in Koopmann’s
 complaint. Royall and his wife signed a Plaintiff Infor-
 mation sheet on August 14, 2009, and that document was
 submitted to the court on September 11, 2009. Id.
     More than a decade later, on April 28, 2020, the Claims
 Court ordered the plaintiffs to file a notice verifying their
 contact information. Royall did not respond. After the
 court held a telephonic status conference with the parties
 on May 7, 2020, which Royall did not attend, the court or-
 dered the government to file any updated motions for a
 more definite statement and ordered the following:
     Plaintiffs may collectively submit a Response to
     Defendant’s Motion in a single filing provided that
     each individual Plaintiff who joins such a Response
     must sign at the end of the document with “s/[first
     and last name]” or via handwritten signature or a
     copy thereof. Any Plaintiff may alternatively sub-
     mit an individual Response to Defendant’s Motion.
     However, if a Plaintiff fails to submit a Response –
     either by joining a collective Response via signa-
     ture or by filing an individual Response – they will
     waive any right to respond to or oppose Defendant’s
     Motion.
 S. Appx. 142.
Case: 21-1746     Document: 28     Page: 4    Filed: 04/11/2022




 4                                            KOOPMANN    v. US



     There is no indication that Royall responded to the gov-
 ernment’s motion, or to any of the court’s orders. By all
 accounts, the last time the Claims Court heard from Royall
 regarding this case was when his Plaintiff Information
 sheet was submitted on September 11, 2009.
      On July 16, 2020, the government moved pursuant
 RCFC 41(b) to dismiss the claims of forty-six individual
 plaintiffs, including Royall, for failure to prosecute their
 claims. On December 1, 2020, the Claims Court granted
 the government’s motion with respect to eighteen of the
 plaintiffs. Rule 41(b) Decision, 151 Fed. Cl. at 336. The
 court noted that “[t]his court has tried to reach the eighteen
 plaintiffs repeatedly; despite their pro se status, the Non-
 Responding Plaintiffs’ failure to respond to this Court’s Or-
 ders and comply with Rule 83.1 is sufficient reason to dis-
 miss their claims for failure to prosecute.” Id. at 340. The
 court concluded that “[t]he Non-Responsive Plaintiffs have
 simply failed to prosecute their case in any respect.” Id.
 Accordingly, the court dismissed with prejudice the claims
 of eighteen plaintiffs, including Royall. Id.
     The government then moved under RCFC 54(b) for fi-
 nal judgment with respect to the dismissed plaintiffs. On
 January 12, 2021, the Claims Court determined that there
 was “no just reason to delay final judgment as to the dis-
 missed plaintiffs . . . because the claims of the dismissed
 parties are readily separable from those of the remaining
 plaintiffs.” Rule 54(b) Decision, 151 Fed. Cl. at 807. Thus,
 for good cause shown and in the interest of justice, the
 court granted the government’s motion and directed the
 Clerk of Court to enter separate judgment with respect to
 each of the dismissed plaintiffs. Id. at 808. On January
 14, 2021, the Claims Court entered judgment that Royall’s
 claims are dismissed. S. Appx. 1.
     On March 4, 2021, Royall filed a Notice of Appeal from
 the Claims Court’s judgment under RCFC 54(b).
 S. Appx. 243. Royall enclosed with his Notice of Appeal a
Case: 21-1746       Document: 28   Page: 5    Filed: 04/11/2022




 KOOPMANN   v. US                                            5



 copy of a letter that he appears to have sent to Judge Rou-
 mel on February 28, 2021 in which he requested that he be
 reinstated as a plaintiff in the underlying lawsuit. Royall’s
 appeal was docketed in this court on March 17, 2021. We
 have jurisdiction under 28 U.S.C. § 1295(a)(3).
                          DISCUSSION
     Under RCFC 41(b), the Claims Court may dismiss a
 case “for failure of the plaintiff to prosecute or to comply
 with these rules or any order of court.” When reviewing a
 Claims Court dismissal “pursuant to Rule 41(b), our in-
 quiry is whether the court abused its discretion.” Kadin
 Corp. v. United States, 782 F.2d 175, 176 (Fed. Cir.), cert.
 denied, 476 U.S. 1171 (1986). We will not disturb the
 Claims Court’s exercise of discretion “unless upon a weigh-
 ing of relevant factors we are left with ‘a “definite and firm
 conviction” that the court below committed a clear error of
 judgment.’” Adkins v. United States, 816 F.2d 1580, 1582
 (Fed. Cir. 1987) (quoting Bandag, Inc. v. Al Bolser’s Tire
 Stores, Inc., 750 F.2d 903, 917 (Fed. Cir. 1984)).
     Construing Royall’s arguments liberally, as we are re-
 quired to do for a pro se litigant, see Erickson v. Pardus,
 551 U.S. 89, 94 (2007), we can discern two general argu-
 ments that Royall makes in this appeal. First, Royall ar-
 gues that the Claims Court erred in finding that his actions
 constituted a failure to prosecute his case because his lapse
 in responding to court orders was “inadvertent and unin-
 tentional.” See Appellant Informal Br. (Answer 2). And
 second, Royall argues that the Claims Court erred by dis-
 missing with prejudice and failing to consider the appropri-
 ateness of a lesser sanction. See id. (Answer 4). We are
 unpersuaded by either of Royall’s arguments.
      The Claims Court provided Royall with multiple oppor-
 tunities to retain his status as a plaintiff by demonstrating
 his intention to prosecute this case. Royall does not dispute
 the fact that he repeatedly failed to respond, and he does
 not argue that he was not receiving case-related documents
Case: 21-1746    Document: 28      Page: 6    Filed: 04/11/2022




 6                                            KOOPMANN   v. US



 during his decade-long silence. Although Royall now ar-
 gues that his failures to respond were not deliberate, that
 contention was unknown to the Claims Court at the rele-
 vant time when it dismissed his claims, and it is irrelevant
 to the question whether the Claims Court abused its dis-
 cretion. Said differently, we can discern no legal frame-
 work under which the Claims Court should be precluded
 from dismissing a plaintiff who is inactive for more than a
 decade simply because that plaintiff may later claim that
 the inactivity was inadvertent.
     As for Royall’s argument that dismissal with prejudice
 was a disproportionately harsh sanction, the law does not
 support that contention. Royall concedes that the Claims
 Court has the authority to impose sanctions, including the
 authority to dismiss a case. See Appellant Informal Reply
 Br. (Page 2). Under the circumstances as they existed in
 this case, the Claims Court’s dismissal under RCFC 41(b)
 is the prescribed sanction under the Claims Court’s rules
 for a plaintiff who repeatedly failed to respond to motions
 and court orders, including, ironically, the motions and or-
 ders concerning the very question whether his case should
 be dismissed for failure to prosecute. Thus, the Claims
 Court’s decision to dismiss pursuant to RCFC 41(b) was not
 an abuse of discretion. See, e.g., Claude E. Atkins Enters.,
 Inc. v. United States, 899 F.2d 1180, 1183–84 (Fed. Cir.
 1990) (affirming dismissal under RCFC 41(b) of a plaintiff
 who was warned that its complaint was in danger of dis-
 missal but failed to comply with court orders); Kadin, 782
 F.2d at 178 (affirming dismissal under RCFC 41(b) of a
 plaintiff who “repeatedly and without valid justification ig-
 nored both court-imposed deadlines and court rules”).
                        CONCLUSION
      We have considered Royall’s remaining arguments but
 we find them unpersuasive. Accordingly, we affirm the de-
 cision of the Claims Court.
                        AFFIRMED